      CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 1 of 35



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Brock Fredin,                                    Case No. 19-cv-3051 (SRN/HB)

                 Plaintiff,
                                                               ORDER
 v.

 Grace Elizabeth Miller,
 Catherine Schaefer, Lindsey
 Middlecamp, David Middlecamp,
 Peter Mayer, David Green,
 Dorsey and Whitney,

                 Defendants.


Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, Pro Se

Adam C. Ballinger, Ballard Spahr LLP, 2000 IDS Center, 80 S. 8th St., Minneapolis, MN
55402; K. Jon Breyer, Kutak Rock LLP, 60 S. 6th St., Ste. 3400, Minneapolis, MN 55402,
for Defendants Miller, Schaefer, L. Middlecamp, and D. Middlecamp

Eric R. Sherman and Peter M. Lancaster, Dorsey & Whitney LLP, 50 S. 6th St., Ste. 1500,
Minneapolis, MN 55402, for Defendants Mayer, Green, and Dorsey and Whitney


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Motion to Dismiss [Doc. No. 29] filed by

Defendants Dorsey and Whitney (“Dorsey”), Peter Mayer, and David Green (collectively,

“the Dorsey Defendants”); the Motion for Leave to Join in Defendants’ Motion to Dismiss

[Doc. No. 57] filed by Defendant Grace Elizabeth Miller; and the Motion to Dismiss [Doc.

No. 60] filed by Defendants Grace Elizabeth Miller, Catherine Schaefer, Lindsey
         CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 2 of 35



Middlecamp, and David Middlecamp 1 (collectively, “the Non-Dorsey Defendants”). For

the reasons set forth below, the Court grants Defendants’ motions.

    I.      BACKGROUND

         On December 9, 2019, Fredin filed the Complaint [Doc. No. 1] in this action. He

broadly alleges that “Defendants operate a torture chamber in which they silence

individuals who criticize public officials through threats of physical violence, criminal

prosecution, forced labor, solitary confinement, and deprivation of basic necessities.”

(Compl. ⁋ 1.) He asserts the following causes of action: (1) malicious prosecution against

all Defendants, (id., Count 1); (2) malicious prosecution against Defendants Middlecamp,

Schaefer, and the Dorsey Defendants, (id., Count 2); (3) malicious prosecution against

Defendant Miller, (id., Count 3); (4) false imprisonment against all Defendants, (id., Count

4); (5) abuse of process for deprivation of access to a law library against all Defendants,

(id., Count 5); (6) abuse of process for “forced labor” against all Defendants, (id., Count

6); (7) abuse of process for “8.4(e) Improper Criminal Prosecutions in Civil Cases” against

all Defendants, (id., Count 7.1 2); (8) assault and battery against all Defendants, (id., Count

7.2); (9) negligence against all Defendants, (id., Count 8); (10) negligence against

Defendant Miller, (id., Count 9); (11) negligence against Defendants Middlecamp,



1
      Unless others noted, all references to “Defendant Middlecamp” are to Lindsey
Middlecamp.
2
        In the Complaint, Fredin asserts two claims entitled “Count 7.” For the sake of
clarity, the Court refers to the first of his two Count 7 claims—abuse of process for “8.4(e)
Improper Criminal Prosecutions in Civil Cases”—as Count 7.1, and the second claim—
assault and battery—as Count 7.2.
                                              2
        CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 3 of 35



Schaefer, and the Dorsey Defendants, (id., Count 10); (12) fraud against Defendant Miller

(id., Count 11); (13) invasion of privacy against all Defendants, (id., Count 12); (14)

intentional infliction of emotional distress against all Defendants, (id., Count 13); (15)

intentional infliction of emotional distress against Defendant Miller, (id., Count 14); (16)

intentional infliction of emotional distress against Defendants Middlecamp, Schaefer, and

the Dorsey Defendants, (id., Count 15); (17) negligent infliction of emotional distress

against Defendants Middlecamp, Schaefer, and the Dorsey Defendants, (id., Count 16);

(18) negligent infliction of emotional distress against Defendant Miller, (id., Count 17);

(19) abuse of process against all Defendants, (id., Count 18); (20) civil conspiracy against

all Defendants, (id., Count 19.1 3); and (21) false arrest against all Defendants. (Id., Count

19.2)

        Fredin’s claims primarily arise from four underlying events or circumstances: (1)

his 2018 state court conviction for stalking by mail and violating a Harassment Restraining

Order (“HRO”), and his resulting jail time in the Ramsey County Correctional Facility

between October 17, 2018 and June 12, 2019 (id. ⁋⁋ 1–2); (2) a January 2017 email sent

by Middlecamp to Mary Ellen Heng in the St. Paul Attorney’s Office, which allegedly led

to “retaliatory charges . . . brought to silence Plaintiff,” that were allegedly terminated in

Plaintiff’s favor, (id. ⁋⁋ 17–20); (3) the December 14–15, 2017 alleged actions of the

Dorsey Defendants and Defendant Schaefer to maliciously prosecute Fredin through the


3
        In the Complaint, Fredin also asserts two claims entitled “Count 19.” The Court
refers to the first of these two claims—civil conspiracy—as Count 19.1, and the second
of the two claims—false arrest—as Count 19.2.

                                              3
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 4 of 35



Minneapolis City Attorney’s Office, (id. ⁋⁋ 3–4); and (4) Defendant Miller’s alleged

actions between May 2018 and June 2019 in making false police reports about Fredin to

the Saint Paul Police Department. (Id. ⁋ 5.) The Court addresses these events in greater

detail below.

       A. 2018 Conviction for Stalking and Violating HRO

        As noted, in 2018, a Ramsey County jury convicted Fredin on two charges: (1)

stalking by mail in violation of Minn. Stat. § 609.749, subd. 2(6); and (2) violating an HRO

under Minn. Stat. § 609/748, subd. 6(b). (Sherman Decl. [Doc. No. 32], Ex. 1 (State v.

Fredin, No. 62-CR-17-3156, Compl., Summons, & Stmt. of Prob. Cause; id., Ex. 2 (Guilty

Verdict, Stalking Charge); id., Ex. 3 (Guilty Verdict, HRO violation).) 4 Fredin alleges that

these charges stemmed from “Defendant Miller’s actions in reporting Plaintiff’s harmless

Match.com profile, which she clicked on herself . . . .” (Compl. ⁋ 2.) However, the state

court complaint includes Fredin’s admission that he harassed Grace Miller after the

Ramsey Count District Court had issued an HRO against him in January 2016. (Sherman

Decl., Ex. 1 (State v. Fredin, No. 62-CR-17-3156, Compl. at 3.)

       After the jury convicted Fredin on both counts, the court adjudicated the conviction

on the stalking charge, but did not adjudicate the conviction on the HRO violation, as it

was the less serious offense resulting from the same conduct. (Id., Ex. 4 (State v. Fredin,




4
       As discussed further herein with respect to the standard of review applicable to a
motion to dismiss, the Court may rely on matters of public record and documents embraced
by the pleadings. See Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011): Porous
Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).
                                             4
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 5 of 35



No. 62-CR-17-3156, Order and Warrant of Commitment).) The Court sentenced Fredin to

365 days in the Ramsey County Correctional Facility. (Id.)

       In July 2018, Fredin sought postconviction relief from the Ramsey County District

Court on his stalking conviction, noting that the Minnesota Supreme Court had recently

struck down the stalking-by-mail statute as unconstitutional in In re Welfare of A.J.B., 929

N.W.2d 840 (Minn. 2019). (Id., Ex. 5 (State v. Fredin, No. 62-CR-17-3156, Mot. for

Postconviction Relief at 2–3).)    The district court vacated Fredin’s stalking-by-mail

conviction in light of the Minnesota Supreme Court’s ruling, and adjudicated his conviction

on Fredin’s second count of conviction for violating the HRO. (Id., Ex. 6, (State v. Fredin,

No. 62-CR-17-3156, Order Vacating Conviction of Count 1).) The district court imposed

a 90-day sentence on the HRO violation, with credit of 90 days for time served. (Id., Ex.

7 (State v. Fredin, No. 62-CR-17-3156, Sentencing Order on Count 2 at 2).) Before

Fredin’s stalking-by-mail conviction was vacated, he had served jail time on that sentence

from October 2018 to June 2019. (Compl. ⁋ 2.)

       The Court takes judicial notice of the recent Minnesota Court of Appeals’ decision,

State v. Fredin, No. A19-0085, 2020 WL 1983050, at *5 (Minn. Ct. App. Apr. 27, 2020),

on Fredin’s direct appeal of his conviction. As relevant here, the Minnesota Court of

Appeals found there was sufficient evidence to uphold Fredin’s conviction for violating

the HRO, beyond a reasonable doubt. 5 Id.


5
       Specifically, the Minnesota Court of Appeals found as follows:

       The record establishes that the HRO prohibited Fredin from having “direct
       or indirect contact” with G.M. [Ms. Miller], Fredin knew of the HRO because
                                             5
       CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 6 of 35



       B. January 24, 2017 Communications

       Fredin alleges that Defendants unlawfully coordinated the filing of frivolous

criminal charges in Ramsey County District Court, No. 62-CR-17-3156, in order to serve

Ms. Middlecamp’s April 14, 2017 HRO petition against Fredin, and “most importantly, to

provide tabloid fodder to her personal media platform @CardsAgstHrsmt by and through

improper use of her then-Assistant Minneapolis City Attorney Position.” (Compl. ⁋ 17.)

He contends that Ms. Middlecamp contacted Deputy Minneapolis City Attorney Mary

Ellen Heng via email on January 24, 2017, asking for a referral to Heng’s counterpart in

the St. Paul City Attorney’s Office. (Id.) In the email, which Fredin purportedly quotes in

the Complaint, Middlecamp attaches a Minnesota Court of Appeals decision in a case

involving Fredin. (Id.) She also refers to a friend who has gotten a restraining order against

Fredin. (Id.) She states, “I thought it was worth at least forwarding the Court of Appeals

decision to the potential prosecutors to see if the pattern/trend of this man’s troubling

behavior causes them to have more confidence in the need to pursue him[.]” (Id.) Fredin

believes that the “friend” to whom Middlecamp referred was Catherine Schaefer. (Id. ⁋

19.)




       it was served on him in February 2016, Fredin posted a message to G.M. in
       his profile on a dating website, and Fredin edited his message twice in
       response to G.M.’s requests to remove it. We conclude that the record
       evidence reasonably permitted the jury to find that Fredin violated the HRO
       by having “direct or indirect contact” with G.M.; thus, sufficient evidence
       supports Fredin’s conviction for violating the HRO.

State v. Fredin, A19-0085, 2020 WL 1983050, at *5 (Minn. Ct. App. Apr. 27, 2020).
                                              6
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 7 of 35



       He also alleges that Middlecamp’s husband, David Middlecamp, “participated in

the operation of the Twitter account @CardsAgstHrsmt by publishing the Miller v. Fredin

Appellate decision before its official release and was aware of his wife Defendant Lindsey

Middlecamp’s extrajudicial illegal actions but failed to properly act.” (Id.)

       Fredin alleges that as a result of all of this conduct, “retaliatory charges were brought

to silence Plaintiff, without probable cause, and were terminated in Plaintiff’s favor on

September 3, 2019.” (Id. ⁋ 20.)

       C. December 14–15, 2017 Malicious Prosecution

       Fredin also alleges that on December 14, 2017, Defendant Schaefer and the Dorsey

Defendants acted in concert to maliciously prosecute Plaintiff “through an ongoing quid-

pro-quo by illegal use of the Minneapolis City Attorney’s Office.” (Id. ⁋ 4.) Green, a

Dorsey associate, worked for a time as a Special Assistant City Attorney in the Minneapolis

City Attorney’s Office. (Id. ⁋ 27.) Defendant Mayer is pro bono counsel for Ms. Schaefer

in Schaefer v. Fredin, a civil lawsuit brought by Ms. Schaefer against Fredin in Ramsey

County District Court, No. 62-HR-CV-16-411. (Id. ⁋⁋ 25–26.) Fredin contends that Mayer

sent an “extrajudicial email” containing a show-cause motion to Green. (Id. ⁋ 4.) He

asserts that Mayer initially sent the email to Green’s government email address, and Green

then forwarded the email to his Dorsey email address “in coordination of Defendants[’]

torture chamber scheme.” (Id.)

       Another recent decision of the Minnesota Court of Appeals, Schaefer v. Fredin, No.

A19-0657, 2020 WL 1921101 (Minn. Ct. App. Apr. 20, 2020), provides additional context

regarding these allegations. The Minnesota Court of Appeals recounts Schaefer’s efforts

                                               7
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 8 of 35



to obtain an HRO in Ramsey County District Court against Fredin, based on harassing text

messages and comments on social media platforms and websites. Id. at *1. After the

Ramsey County District Court issued an HRO in 2016, Fredin continued to indirectly

contact Schaefer. Id.

       In April 2017, Schaefer moved for an order to show cause why the district court

should not hold Fredin in contempt for violating the 2016 HRO. Id. at *2. Although the

district court initially denied the motion without prejudice due to ongoing investigations,

when Schaefer renewed her motion in January 2018, the court held an evidentiary hearing.

Id. In May 2018, the court found that Fredin had violated the 2016 HRO in each of the

ways that Schaefer had identified. Id.

       Although that particular conduct was resolved by June 2018, Schaefer moved at that

time for a 50-year HRO based on new alleged HRO violations. Id. In particular, she

asserted that Fredin “continues to falsely file court documents to draw me into further

hearings, which have been dismissed.” Id.

       In October 2018, the district court found that Fredin was in violation of the 2016

HRO for additional conduct, including the filing of a TRO against Schaefer in Wisconsin,

and the failure to disclose the Ramsey County 2016 HRO to the Wisconsin court in an

effort to ensure that Schaefer would be forced to appear with him in court. Id. The Ramsey

County District Court found that Fredin’s request for a TRO in Wisconsin was “designed

to thwart the very purpose of the 2016 HRO.” Id.

       In November 2018, the district court held a two-day evidentiary hearing on the 2018

HRO petition, at which Schaefer and Fredin testified. Id. After the expiration of the 2016

                                            8
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 9 of 35



HRO, the court granted Schaefer’s request for a 50-year HRO, finding that Fredin had

committed two or more violations of the 2016 HRO. Id. at *3. The court adopted its

findings from its earlier May 2018 and October 2018 orders, and found that Fredin was

barred by collateral estoppel from contesting the previously issued findings, as the orders

addressed identical issues, involved the same parties, and Fredin had had a full and fair

opportunity to be heard. Id.

       On appeal, the Minnesota Court of Appeals affirmed. It also declined to review a

First Amendment challenge that Fredin raised for the first time on appeal, in which he

argued that the February 2019 HRO violated his right to free speech. Id. at *7.

       D. May 2018–June 2019 False Police Reports

       Fredin further alleges that between May 14, 2018 and June 24, 2019, “Defendant

Miller repeatedly fabricated knowingly false police reports to torture Plaintiff.” (Compl. ⁋

5.) He contends that the reports were “maliciously timed around Plaintiff’s June 12, 2019

release” from the Ramsey County Correctional Facility. (Id.)

       E. Defendants’ Motions to Dismiss

       In lieu of filing an answer in this case, Defendants filed their respective motions to

dismiss. As discussed in detail below, they argue that all of Fredin’s claims should be

dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6). (Dorsey Defs.’ Mot. to

Dismiss at 1; Non-Dorsey Defs.’ Mot. to Dismiss at 1.) Plaintiff opposes their motions.

(Pl.’s Opp’n Mem. to Dorsey Defs. [Doc. No. 70]; Pl.’s Opp’n Mem. to Non-Dorsey Defs.

[Doc. No. 87].)



                                             9
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 10 of 35



   II.      DISCUSSION

         A. Defendant Miller’s Motion for Leave to Join in Non-Dorsey Defendants’
            Motion to Dismiss

         Prior to discussing the substance of Defendants’ Rule 12(b)(6) motions, the Court

addresses Defendant Miller’s motion for leave to join in the Non-Dorsey Defendants’

Motion to Dismiss. She states that although she was served with the Complaint on

December 29, 2019, through her counsel’s oversight, she failed to respond by January 20,

2020. (Miller Mot. to Join [Doc. No. 57] at 1.) She notes that Plaintiff has not moved for

entry of default, and good cause exists to allow her to join in the motion. (Id. at 2.) Plaintiff

filed no response in opposition to Miller’s motion.

         The Court permits Miller to join in the Non-Dorsey Defendants’ Motion. Plaintiff

has not sought entry of default judgment, nor has it been entered. Accordingly, the two-

step procedure governed by Fed. R. Civ. P. 55 has not occurred. Moreover, even if entry

of default had occurred, Plaintiff has demonstrated good cause for permitting her to join in

the Non-Dorsey Defendants’ Motion to Dismiss. She is not blameworthy, she has a

meritorious defense, and Plaintiff will not be prejudiced by permitting her to join in the

motion at this early stage of the proceedings. See Johnson v. Dayton Elec. Mfg. Co., 140

F.3d 781, 784 (Minn. 1998). Moreover, Plaintiff’s response in opposition to the Non-

Dorsey Defendants’ Motion to Dismiss assumes that she has joined in the motion. (See

Pl.’s Opp’n Mem. to Non-Dorsey Defs. at 1) (listing Ms. Miller among the Defendants

bringing the motion).




                                               10
      CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 11 of 35



       B. Motions to Dismiss

            1. Standard of Review

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court assumes the

facts in the pleading to be true and construes all reasonable inferences from those facts in

the light most favorable to the plaintiff. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). The Court, however, need not accept as true wholly conclusory allegations, Hanten

v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999), or legal conclusions

that the plaintiff draws from the facts alleged in the complaint. Westcott v. City of Omaha,

901 F.2d 1486, 1488 (8th Cir. 1990).

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Facial plausibility exists when “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While the

plausibility standard is “not akin to a probability requirement,” it necessarily requires a

complaint to present “more than a sheer possibility that a defendant has acted unlawfully.”

Id.

       When considering a motion to dismiss under Rule 12(b)(6), “the court generally

must ignore materials outside the pleadings.” Porous Media Corp., 186 F.3d 1077, 1079

(8th Cir. 1999). Courts may, however, “consider some materials that are part of the public

                                               11
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 12 of 35



record or do not contradict the complaint as well as materials that are necessarily embraced

by the pleadings.” Id. (quotations and citation omitted); see also Illig v. Union Elec. Co.,

652 F.3d 971, 976 (8th Cir. 2011) (“In addressing a motion to dismiss, the court may

consider the pleadings themselves, materials embraced by the pleadings, exhibits attached

to the pleadings, and matters of public record.” (quotation omitted)).

       Given that Fredin’s Complaint refers directly to other cases, the Court finds that the

filings in those cases are matters embraced by the pleadings, as well as matters of public

record.

       B. Malicious Prosecution

       Fredin asserts three claims of malicious prosecution: (1) Count 1 is asserted against

all Defendants based on Fredin’s “stalking by mail malicious prosecution” in State v.

Fredin; (2) Count 2 is asserted against Defendants Middlecamp, Schaefer, and the Dorsey

Defendants for “December 14–15, 2017 and January 8, 2018 Declination of Schaefer v.

Fredin charges”; and (3) Count 3 is asserted against Defendant Miller for allegedly making

false police reports. (Compl., Counts 1, 2, 3.) Elaborating on his pleadings, Fredin states

that Defendants took part in a “scheme to maliciously prosecute Plaintiff on behalf of

Defendant Lindsey Middlecamp, [through] backchannel communication, coordinated pile-

ons, and secret skunkwork Gestapo level accusations and raids to silence peaceful

oppositional criticism.” (Pl.’s Opp’n Mem. to Non-Dorsey Defs. at 5; Pl.’s Opp’n Mem.

to Dorsey Defs. at 3.)

       Under Minnesota law, the tort of malicious prosecution has the following three

elements: “‘(1) the action [must be] brought without probable cause or reasonable belief

                                             12
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 13 of 35



that the plaintiff would ultimately prevail on the merits; (2) the action must be instituted

and prosecuted with malicious intent; and (3) the action must terminate in favor of the

defendant.’” Leiendecker v. Asian Women United of Minn., 895 N.W.2d 623, 634 (Minn.

2017) (quoting Kellar v. VonHoltum, 568 N.W.2d 186, 192 (Minn. Ct. App. 1997)).

          1. Count 1

       The facts supporting Fredin’s claim of malicious prosecution in Count 1 concern

State v. Fredin, No. 62-CR-17-3156. (Compl. ⁋ 42.) As discussed earlier, in that criminal

case, a jury convicted Fredin of the offense of stalking by mail, and of violating an HRO

that Ms. Miller had obtained against Fredin.

       The allegations in Count 1 fail to state a malicious prosecution claim. As private

citizens, and a law firm, none of the Defendants could have charged Plaintiff in State v.

Fredin. See State ex rel. Wild v. Otis, 257 N.W.2d 361, 365 (Minn. 1977) (finding that a

private citizen is not authorized to commence and maintain a private prosecution for

alleged violations of criminal law). In addition, the action did not terminate in Fredin’s

favor. Fredin suggests that pursuant to the retroactivity doctrine, there “was never a ‘crime’

to begin with, because the Minnesota Supreme Court found the stalking-by-mail provision

of the statute unconstitutional.” (Pl.’s Opp’n Mem. to Non-Dorsey Defs. at 15–16.)

Regardless of his subsequently vacated conviction on that charge, at the time Fredin was

charged, there was sufficient probable cause to bring charges against him for stalking by

mail and violating the HRO. (Sherman Decl., Ex. 1 (State v. Fredin, No. 62-CR-17-3156,

Compl., Summons, and Stmt. of Prob Cause)) (including the finding of a judicial officer

that probable cause existed to support Defendant’s arrest on the two charges, pending

                                             13
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 14 of 35



further proceedings). Moreover, unlike the stalking-by-mail conviction, Fredin’s

conviction for violating the HRO was not vacated. Thus, contrary to Fredin’s bald

allegations and arguments, (see Pl.’s Opp’n Mem. to Dorsey Defs. at 9), State v. Fredin

did not terminate in his favor.

       Under these facts, Fredin cannot plausibly plead a malicious prosecution claim, as

a matter of law. Furthermore, he has not sought leave to amend, nor could any amendment

cure the deficiencies of these allegations. See Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922

(8th Cir. 2013) (citation omitted) (identifying futility of amendment as one of several bases

on which to deny leave to amend). Accordingly, Count 1 is dismissed with prejudice. See

Pet Quarters, Inc. v. Depository Tr. & Clearing Corp., 559 F.3d 772, 782 (8th Cir. 2009)

(finding that district court “did not err or abuse its discretion in concluding that amendment

would be futile and in dismissing with prejudice.”).

           2. Count 2

       In Count 2, Fredin asserts a malicious prosecution claim against Middlecamp,

Schaefer, and the Dorsey Defendants, based on the “declination of Shaefer v. Fredin

charges” on December 14–15, 2017, and January 8, 2018. (Compl., Count 2 & ⁋⁋ 46–50.)

He alleges that Defendant Mayer sent an “extrajudicial email” to Defendant Green in order

“to maliciously prosecute Plaintiff without probable cause,” (id. ⁋ 47), and that Ms.

Schaefer and the Dorsey Defendants improperly used Minneapolis City Attorney Office

resources “to prosecute Plaintiff criminally in a civil case” in violation of professional rules

of conduct. (Id. ⁋ 48.)    In his opposition memorandum, Fredin argues that the Dorsey

Defendants “repeatedly adopted the unlawful charges in the Miller State Action by

                                              14
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 15 of 35



gratuitously citing Miller v. Fredin and the Miller State Action in Schaefer v. Fredin.”

(Pl.’s Opp’n Mem. to Dorsey Defs. at 7.) He further argues that the Dorsey Defendants’

“malicious scheme was illustrated by references from Dorsey lawyer Defendant Mayer’s

on-the-record statements during a May 4, 2017 hearing claiming that Plaintiff should have

a ‘brief prison stay.’” (Id. at 8.)

          These facts cannot support a malicious prosecution claim, as a matter of law. In the

caption of Count 2, Fredin refers to potential criminal charges that were declined, and

further alleges, “On January 8, 2018 Saint Paul Assistant City Attorney Andrea Miller

declined all charges in Plaintiff’s favor.” (Compl. ⁋ 49.) Thus, because no criminal action

was “brought,” it was not terminated in Fredin’s favor. See Leiendecker, 895 N.W.2d at

634. Moreover, Fredin’s assertion about the Dorsey Defendants’ “gratuitous citations,”

(Pl.’s Opp’n Mem. to Dorsey Defs. at 7), refers to their citations to related cases involving

Fredin’s similar conduct. Attorneys frequently cite related cases, particularly when they

involve the same party and similar conduct, as such information may be highly relevant

and helpful to the court. Nor does Mr. Mayer’s request that Fredin receive time in custody,

(see id. at 8), apparently made in the context of the Schaefer v. Fredin civil action, support

a malicious prosecution claim. Mayer had no ability to prosecute Fredin in that proceeding.

          All of these allegations fail to state a claim for malicious prosecution. As with Count

1, Fredin does not attempt to amend this pleading, nor can he salvage this claim, given

these facts. Accordingly, it is dismissed with prejudice. See Pet Quarters, Inc., 559 F.3d

at 782.



                                                15
       CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 16 of 35



        To the extent that Count 2 seeks to reallege the facts supporting Count 1, (see

Compl. ⁋ 46) (“Plaintiff Fredin re-alleges and incorporates by reference[] paragraphs 1–45

of this Complaint as though fully set forth herein.”), for the reasons set forth above, those

allegations cannot support a claim for malicious prosecution as a matter of law, and are

dismissed with prejudice. 6 See Pet Quarters, Inc., 559 F.3d at 782.

           3. Count 3

        In Count 3, Fredin alleges that Ms. Miller initiated a police report “without probable

cause,” with the alleged intent to falsely imprison him. (Compl. ⁋ 52.) Fredin alleges that

Miller reported to the police on May 14, 2018 and October 24, 2018, that Fredin had posted

comments about her on the internet, (id. ⁋⁋ 31, 52), and on June 24, 2019, she reported to

the police the appearance of two memes about her on the internet, the timing of which

appeared to coincide with Fredin’s release from jail. (Id. ⁋ 36.) Fredin asserts that the June

24, 2019 police report reflects that “[l]ater, [Defendant Miller] told me she discovered the

memes reported in this case were approximately 2 years old,” (Id. ⁋ 37), which Fredin

characterizes as Miller’s admission that her statements were false. (Id. ⁋ 54.) Also, Fredin

alleges that Ramsey County Assistant Attorney Steven Pfaffe “declined all charges in

Plaintiff’s favor.” (Id. ⁋ 55.)

        Like Fredin’s other two malicious prosecution claims, Count 3 fails as a matter of

law.    As a private citizen, Ms. Miller lacks the authority to commence a criminal



6
       For each count of his Complaint, Fredin incorporates and realleges all of the
preceding paragraphs. Here, for the reasons given for each preceding count, all subsequent
counts fail as a matter of law as well, to the extent they rely on the preceding paragraphs.
                                              16
       CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 17 of 35



prosecution, let alone “falsely imprison” Fredin through any subsequent sentence. See State

ex rel. Wild, 257 N.W.2d at 365. Furthermore, Fredin pleads that no charges resulted from

these police reports. Accordingly, these facts cannot support a plausible allegation that a

criminal prosecution terminated in his favor. See Leiendecker, 895 N.W.2d at 634. As

with Counts 2 and 3, Fredin does not attempt to amend this pleading, nor can he salvage

this claim, given these facts. It is dismissed with prejudice. See Pet Quarters, Inc., 559

F.3d at 782.

        C. False Imprisonment

        Fredin asserts a false imprisonment claim against all Defendants. (Compl., Count

4.) He contends that “Defendants took increasingly outrageous, unethical, and escalating

actions to make false police reports and/or falsely allege Internet posts were threatening

and/or HRO violations in a direct effort to place him in unconsented confinement.” (Id. ⁋

57.)    He appears to allege that the “confinement” occurred in the Ramsey County

Correctional Facility, where he served his criminal sentence. (Id. ⁋ 62) (stating that on

September 3, 2019, “the confinement . . . was reversed and vacated[.]”).

        A claim of false imprisonment has three elements: (1) words or conduct intended

to confine; (2) actual confinement; and (3) awareness by the plaintiff of confinement. Cox

v. Dakota Cty., No. A15-0009, 2015 WL 5198164, at *2 (Minn. Ct. App. Sept. 8, 2015)

(citing Blaz v. Molin Concrete Prods. Co., 244 N.W.2d 277, 279 (1976)). A claim of false

imprisonment may not be maintained where the confinement is not “false.” Rosvall v.

Provost, 155 N.W.2d 900, 904 (1968) (“An action for false imprisonment may not be

maintained where an arrest or detention is made by virtue of process legally sufficient in

                                            17
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 18 of 35



form and duly executed by a court or official having jurisdiction to issue it.”) (citation

omitted).

       Fredin’s false imprisonment claim therefore fails as a matter of law.            His

“imprisonment” resulted from the lawful execution of a sentence imposed in state court in

State v. Fredin. While the statute for one of the two counts of conviction was subsequently

invalidated as unconstitutional, Fredin was lawfully confined prior to that time, and his

conviction for violating the HRO provided an independent basis for his confinement.

Furthermore, none of the Defendants had the authority to prosecute Fredin in State v.

Fredin, see State ex rel. Wild, 257 N.W.2d at 365, and likewise lacked the authority to

fashion or execute his sentence. For all of these reasons, this claim fails. Any amendment,

based on these facts, would be futile. Accordingly Count 4 is dismissed with prejudice.

See Pet Quarters, Inc., 559 F.3d at 782.

       D. Abuse of Process

       Fredin pleads four abuse of process claims against all Defendants. (Compl., Counts

5, 6, 7.1, 18.) His abuse of process claims are based on the allegedly intentional denial of

access to a law library, (id., Count 5), “forced labor,” (id., Count 6), “improper criminal

prosecutions in civil cases,” in violation of Minn. R. Prof. Cond. 8.4(e), (id., Count 7.1),

and “fraudulent Dorsey representation in violation of Rule 8.4(e).” (Id., Count 18.) The

first two instances of alleged abuse of process occurred when Fredin served his sentence

in the Ramsey County Correctional Facility. (Id. ⁋⁋ 65, 69) (noting that the conduct

occurred between October 17, 2018 and June 12, 2019, i.e., the period when he was in jail).



                                            18
      CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 19 of 35



       The alleged conduct supporting Count 7.1 appears to have occurred on December

14–15, 2019, when Mayer sent an email to Green. (Id. ⁋ 73.) Although Count 7.1 is

asserted against all Defendants, Fredin only asserts specific allegations against Mayer and

Green. (Id.) He otherwise realleges and incorporates all of the preceding paragraphs of the

Complaint. (Id. ⁋⁋ 72–73.) Count 18 is based on some of the same conduct as Count 7.1,

as well as Defendants’ allegedly concerted actions in using the proceedings in Schaefer v.

Fredin to “vindictively prosecute Plaintiff.” (Id. ⁋⁋ 132–41.)

       “Process” is defined as “‘[t]he proceedings in any action or prosecution; a summons

or writ, esp. to appear or respond in court.’” Eclipse Architectural Group, Inc. v. Lam, 814

N.W.2d 692, 697 (Minn. 2012) (quoting Blacks Law Dictionary 1574 (9th ed. 2009)).

There are two elements necessary for a claim of abuse of process: “(1) the existence of an

ulterior purpose; and (2) the act of using the process to accomplish a result not within the

scope of the proceeding in which it was issued, whether such result might otherwise be

lawfully obtained or not.” Pow-Bel Const. Corp. v. Gondek, 192 N.W.2d 812, 814 (Minn.

1971) (citation omitted). The test is “whether the process was used to accomplish an

unlawful end for which it was not designed or intended.” Kittler & Hedelson v. Sheehan

Props., Inc., 203 N.W.2d 835, 840 (1973).

              1. Counts 5 and 6

       In Counts 5 and 6, Fredin asserts that when he served his jail sentence, he was denied

access to a law library, and was required to engage in forced labor. (Compl., Counts 5 &

6.)



                                             19
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 20 of 35



       These allegations fail to support a claim for abuse of process, as they do not describe

a “process” that was abused. Instead, Fredin’s allegations in Counts 5 and 6 relate to his

conditions of confinement in the Ramsey County Correctional Facility.

       Fredin himself cites legal authority that describes how the legal “process” might be

abused, under different facts, such as “[i]f [the Defendant] had used an action for a

protective order to attempt to garnish Plaintiff’s wages or execute against her property, a

claim for abuse of process might exist.” Henze v. City of Lee’s Summit, No. 09-00099-

CV-W-DGK, 2010 WL 2545841, at 4 (W.D. Mo. June 21, 2010) (applying Missouri law).

Such use of the legal process is not the case here, and the Court rejects Fredin’s sweeping,

unfounded allegations of an elaborate “torture chamber scheme” (Compl. ⁋⁋ 1, 4) as

implausible and unsupported.

       Even viewing Fredin’s allegations more broadly so as to construe the legal

“process” as the proceedings against him in State v. Fredin, these claims still fail. The

State v. Fredin criminal action was not initiated by Defendants, but by prosecutors, against

whom Fredin does not plausibly allege an “ulterior motive”—one of the elements of an

abuse of process claim. Pow-Bel Const. Corp., 192 N.W.2d at 814. However, to the extent

that Defendants participated in those proceedings, they did so for the purpose of charging

and convicting Fredin of a crime. The process was not used to accomplish a result outside

the scope of the proceedings, as required for an abuse of process claim. Id. To the contrary,

the prosecution of Fredin accomplished a result—his conviction and resulting sentence—

that was well within the bounds of the criminal proceeding. These facts cannot support a



                                             20
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 21 of 35



claim for abuse of process, as a matter of law, and Counts 5 and 6 are dismissed with

prejudice. 7 See Pet Quarters, Inc., 559 F.3d at 782.

              2. Count 7.1

       In Count 7.1, which Fredin asserts against all Defendants, he alleges, “Defendant

Mayer sent a December 14, 2017 extrajudicial email containing a Microsoft Word show

cause motion to Special Assistant Minneapolis Deputy City Attorney—Criminal Division

David Green’s government email.” (Compl. ⁋ 4.) Fredin further alleges that on December

15, 2017, “Defendant Green forwarded the email back to his Dorsey and Whitney email

in coordination of Defendants[’] torture chamber scheme.” (Id. ⁋ 4.)

       A show cause order was issued in Schaefer v. Fredin, No. 62-HR-CV-16-411, in

Ramsey County District Court. (Id. ⁋ 26.) Fredin asserts that Schaefer’s show cause

motion “contained allegations of harmless First Amendment exercise and maliciously

prosecuted [sic] without probable cause.” (Id.) Based on these allegations, Fredin contends

that Defendants sought “to bring (false) frivolous retaliatory criminal charges coordinated



7
        The Court also observes that in a related case brought by Fredin, it previously
dismissed with prejudice an abuse of process claim that he asserted against several
defendants, including Miller, Schaefer, and Middlecamp, based on the filing of criminal
charges in State v. Fredin. See Fredin v. Clysdale, No. 18-cv-0510 (SRN/HB), 2018 WL
7020186, at *11 (D. Minn. Dec. 20, 2018), R&R adopted, 2019 WL 802048 (D. Minn. Feb.
21, 2019), affirmed, 794 Fed. App’x 555 (8th Cir. 2020). Because Fredin asserts the same
claim here, based on the same allegations, against three of the identical Defendants from
the Clysdale action, he may not raise this claim again against Miller, Schaefer, and
Middlecamp in this action. Peschong v. Children’s Healthcare, 917 F.3d 656, 658 (8th
Cir. 2019) (applying Minnesota law on collateral estoppel, which precludes the re-litigation
of a legal or factual issue that was actually litigated in a prior proceeding and was essential
to the judgment rendered) (citation omitted).

                                              21
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 22 of 35



by the improper use of their contract with the Minneapolis City Attorney’s Office and ex

parte communication with Defendant Lindsey Middlecamp.” (Id. ⁋ 29.) He asserts that

the Dorsey Defendants “improperly used Minneapolis City Attorney resources with an

ulterior motive to collaterally criminally prosecute Plaintiff in a civil case in violation of

Minn. R. Prof. Cond. Rule 8.4(e).” (Id. ⁋ 72.) He also surmises that “this was another

attempt to instigate a violent raid.” (Id. ⁋ 29.)

       These allegations do not state a plausible claim for abuse of process. The actions of

attorneys Mayer and Green in transmitting “extrajudicial” emails (id. ⁋⁋ 4, 73)—which

denotes out-of-court emails—do not constitute a “process,” and cannot support a claim for

abuse of process, as a matter of law. Fredin does not identify the “civil case” in question

in this count, nor how it could have constituted a “criminal prosecution.” The Court has

already found Fredin’s allegations of a concerted “torture scheme” implausible. Rule of

Professional Conduct 8.4(e) prohibits attorneys from “stat[ing] or imply[ing] an ability to

influence improperly a government agency or official or to achieve results by means that

violate the Rules of Professional Conduct or other law.” Minn. R. Prof’l Conduct 8.4.

Fredin does not allege how the Dorsey Defendants’ conduct violated this provision.

Instead, the actions alleged here involving the email transmittals do not constitute abuse of

process, as a matter of law. Count 7.1 is dismissed with prejudice. See Pet Quarters, Inc.,

559 F.3d at 782.

               3. Count 18

       In Count 18, Fredin asserts an abuse of process claim, similar to Count 7.1, against

all Defendants, which he describes as “Fraudulent Dorsey Representation in Violation of

                                               22
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 23 of 35



Rule 8.4(e).” (Compl., Count 18.) Again, he alleges that “Defendants acting in concert

used civil [sic] and encouraged collateral criminal process against Plaintiff by improperly

using Dorsey and Whitney’s contractual role with the Minneapolis City Attorney’s Office

to prosecute petty crimes by lending a pro bono lawyer to Catherine Schaefer.” (Id. ⁋ 133.)

He asserts that “Defendants used Lindsey Middlecamp’s professional position as an

Assistant Minneapolis City Attorney for the collateral purpose of exploiting Dorsey and

Whitney’s contract role to secure a pro bono lawyer and vindictively prosecute Plaintiff.”

(Id. ⁋ 138.) He also alleges that the Schaefer v. Fredin action was knowingly based on false

police reports, “in furtherance of [Defendants’] obsession to vindictively prosecute

Plaintiff.” (Id. ⁋ 134.)

       As noted, Count 18 appears to involve some of the same underlying allegations as

Count 7.1, although it identifies a legal action, Schaefer v. Fredin, (id. ⁋ 134), which

Plaintiff did not identify in Count 7.1. (See id. ⁋⁋ 72–75.) Like Count 7.1, the conduct

alleged in Count 18 does not, and cannot, support the elements of an abuse of process

claim. In addition to failing to plausibly plead an ulterior motive, Fredin must also

plausibly allege that Defendants “us[ed] the [legal] process to accomplish a result not

within the scope of the proceeding in which it was issued, whether such result might

otherwise be lawfully obtained or not.” Pow-Bel Const. Corp., 192 N.W.2d at 814. Fredin

alleges that Defendants “encouraged collateral criminal process against Plaintiff.” (Compl.

⁋ 135.) Again, Defendants have no authority to bring criminal proceedings against Fredin,

and could not have done so. To the extent some Defendants used the civil legal process to

obtain an HRO against Fredin, or reported suspected criminal behavior “to encourage[] [a]

                                            23
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 24 of 35



collateral criminal process,” (id. ⁋ 133), their conduct was not outside the bounds of the

civil proceedings. This claim fails as a matter of law and is dismissed with prejudice. See

Pet Quarters, Inc., 559 F.3d at 782.

       E. Assault & Battery

       In Count 7.2, Fredin realleges and incorporates all preceding paragraphs, and states,

“Defendants intentionally battered and assaulted Plaintiff from October 17, 2018 to June

12, 2019.” (Compl. ⁋⁋ 76, 77.) In his opposition memoranda, he states that he “was

routinely assaulted at the behest of Defendants during hearings and during the totally and

absolutely illegal and unlawful year sentence for possession of a harmless dating profile.”

(Pl.’s Opp’n Mem. to Non-Dorsey Defs. at 25; see also Pl.’s Opp’n Mem. to Dorsey Defs.

at 13.) He further alleges that he is entitled to monetary damages for “the deprivation of

law library access.” (Compl. ⁋ 79.)

       The tort of assault requires an “(1) unlawful threat of bodily harm to another (2)

with the present ability to effectuate the threat.” Olson v. LaBrie, No. A12-1388, 2013 WL

1788531, at *6 (Minn. Ct. App. Apr. 29, 2013) (citing Dahlin v. Fraser, 288 N.W. 851,

852 (1939)). The tort of battery requires “an intentional unpermitted offensive contact with

another.” Paradise v. City of Minneapolis, 297 N.W.2d 152, 155 (Minn. 1980) (citing

Schumann v. McGinn, 240 N.W.2d 525, 529 (Minn. 1976) (“The essential elements of the

tort of battery are intent and contact.”); Prosser, Torts, s. 9 (4th ed. 1971), JIG II, 501G).

       Fredin’s claim for assault and battery fails as a matter of law. The period of time

during which Fredin alleges to have been assaulted and battered, including at court

hearings, was the period when he served his sentence in the Ramsey County Correctional

                                              24
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 25 of 35



Facility. (Compl. ⁋⁋ 76, 77; Pl.’s Opp’n to Non-Dorsey Defs. at 25; Pl.’s Opp’n Mem. to

Dorsey Defs. at 13.) He fails to plausibly allege that Defendants either physically touched

him, or Defendants had the present ability to effectuate a threat of physical harm, during

this time period. Nor could they, as Defendants were not in jail with Fredin. Moreover,

his allegation of deprivation of access to the law library involves no physical contact or the

threat of bodily harm. Count 7.2 fails as a matter of law, and is dismissed with prejudice.

See Pet Quarters, Inc., 559 F.3d at 782.

       F. Negligence

       Fredin asserts negligence claims in Counts 8, 9, and 10. He brings Count 8 against

all Defendants, based on “false imprisonment.” (Compl., Count 8.) Count 9 is against

Defendant Miller based on “Miller’s June 24, 2019 Malicious Police Report.” (Id., Count

9.) Finally, he asserts Count 10 against Defendants Middlecamp, Schaefer, and the Dorsey

Defendants based on the “December 14–15, 2017 and January 8, 2018 Declination of

Schaefer v. Fredin charges.” (Id., Count 10.)

       To state a claim for negligence, a plaintiff must establish “(1) the existence of a duty

of care; (2) breach of that duty; (3) proximate causation; and (4) injury.” Bjerke v. Johnson,

742 N.W.2d 660, 664 (Minn. 2007). “Duty is a threshold question ‘[b]ecause a defendant

cannot breach a nonexistent duty.’” Glorvigen v. Cirrus Design Corp., 816 N.W.2d 572,

582 (Minn. 2012) (quoting Domagala v. Rolland, 805 N.W.2d 14, 22 (Minn. 2011)). The

existence of a duty is a legal question for the court to resolve. Id. (citing Germann v. F.L.

Smithe Mach. Co., 395 N.W.2d 922, 924 (Minn. 1986)).



                                              25
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 26 of 35



       As to proximate cause, the defendant’s complained-of conduct must be “a

substantial factor in bringing about the injury.” Lubbers v. Anderson, 539 N.W.2d 398,

401 (Minn. 1995). While proximate cause is typically a question of fact for the jury,

“where reasonable minds can arrive at only one conclusion, proximate cause is a question

of law.” Anderson v. Christopherson, 816 N.W.2d 626, 631 (Minn. 2012).

              1. Count 8

       In Count 8, Fredin merely recites the elements of a negligence claim, including the

allegation that Defendants owed him a duty of care. (Compl. ⁋ 80.) Reciting the elements

of a claim, however, is insufficient to survive a motion to dismiss. Twombly, 550 U.S. at

555 (observing, on review of a motion to dismiss, that “a formulaic recitation of the

elements of a cause of action will not do.”)

       While Fredin alleges that Miller owed Plaintiff a duty of care, (Compl. ⁋⁋ 80–81),

he fails to identify the legal basis for that duty with respect to his “false imprisonment”-

based negligence claim. Nor does the Complaint specify how any Defendants owed Fredin

a duty of care, as a general matter. As to the Dorsey Defendants in particular, they note

that the Minnesota Supreme Court has recognized that “[a]n attorney’s duty of care is owed

to the client and the court, not to the client’s opponent.” L & H Airco, Inc. v. Rapistan

Corp., 446 N.W.2d 372, 379 (Minn. 1989). This is because “[t]he adversarial nature of a

lawsuit precludes an attorney from owing concurrent duties of care to his or her client and

the client’s opponent.” Id. While Fredin alleges that Defendant Mayer served as pro bono

counsel to Ms. Schaefer in Schaefer v. Fredin, (Compl. ⁋⁋ 25–26), neither Mayer, nor any



                                               26
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 27 of 35



of the Dorsey Defendants, owed a duty of care to Fredin, who was Ms. Schaefer’s

opponent.

       Nor can Fredin establish proximate cause. To the extent that the “harm” was

Fredin’s jail time, Defendants’ conduct did not play a “substantial part” in “causing” it.

Lubbers, 539 N.W.2d at 401. Rather, Fredin’s jail sentence resulted from his own conduct,

as well as the independent decisions of prosecutors, a jury, and a presiding judge. It would

be antithetical to the goals of the civil justice system to impose a duty of care on Ms. Miller,

in particular, as she was found to be the victim of Fredin’s HRO violation. Reasonable

minds cannot differ on this point, and under these facts, there is no proximate cause as a

matter of law.

       Because Count 8 fails as a matter of law, it is dismissed with prejudice. See Pet

Quarters, Inc., 559 F.3d at 782.

              2. Count 9

         In the caption to Count 9, Fredin alleges a claim of negligence against Ms. Miller

based on her “June 24, 2019 Malicious Police Report.” (Compl., Count 9.) The allegations

in support of this count also refer to a May 14, 2018 police report and an October 24, 2018

police report. (Id. ⁋ 86.)

              Again, Fredin fails to identify the source of Miller’s duty of care, and simply

alleges that she owed him a duty. (Id. ⁋⁋ 85–86.) This is insufficient to defeat a motion to

dismiss for failure to state a claim. See Twombly, 550 U.S. at 555. Moreover, Fredin fails

to plausibly allege any damages, let alone proximate cause. He asserts that the May 14

police report states, “posted comments about her on the internet. There were no injuries.

                                              27
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 28 of 35



No arrests were made.” (Id. ⁋ 31.) As to the October 24, 2018 police report, Fredin alleges

that “Assistant City Attorney T. Patet ‘reviewed the case and declined all charges against

B. Fredin.’” (Id. ⁋ 34.) Regarding the June 24, 2019 report, Fredin alleges, “the retaliatory

charges were brought to silence the Plaintiff, without probable cause, and terminated in

Plaintiff’s favor on June 24, 2019.” (Id. ⁋ 40.) By his own admission in the Complaint, no

charges were brought against Fredin as a result of these reports, and he has not alleged any

cognizable injury or damages, other than the boilerplate allegation that he was “harmed.”

(Id. ⁋⁋ 85–86.) Furthermore, the fact that authorities declined to arrest or charge Plaintiff

based on these reports does not render the reports knowingly “false.” For all of the forgoing

reasons, Ms. Miller’s conduct with respect to the filing of police reports does not state a

claim for negligence, as a matter of law. This count is dismissed with prejudice. See Pet

Quarters, Inc., 559 F.3d at 782.

               3. Count 10

       In Count 10, Fredin asserts a negligence claim against Defendants Middlecamp,

Schaefer, and the Dorsey Defendants based on the “December 14–15, 2017 and January 8,

2018 Declination of Schaefer v. Fredin charges.” (Compl., Count 10.) He contends that

between December 14–15, 2017, “Defendants owed Plaintiff a duty of care, breached their

duty of care, and caused harm to Plaintiff by attempting to criminally prosecute Plaintiff in

a civil case.” (Id. ⁋ 90.)

       These allegations fail to state a negligence claim. Again, Fredin does not state how

these Defendants owed him a duty, how they breached that duty, and how he was damaged.

Merely reciting the elements of a negligence claim is insufficient, as the Court has noted.

                                             28
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 29 of 35



See Twombly, 550 U.S. at 555. Moreover, Fredin’s allegation that private citizens were

“attempting to criminally prosecute Plaintiff in a civil case” is neither plausible nor

possible. Private citizens are not authorized to criminally prosecute cases, see State ex rel.

Wild, 257 N.W.2d at 365, let alone “criminally prosecute . . . in a civil case.” (Compl. ⁋

90.) As the Court has previously discussed, the Dorsey Defendants’ conduct in exchanging

the December 2017 emails between themselves, to which a motion to show cause was

attached, could not usurp the prosecutorial discretion of the St. Paul City Attorney’s Office

or the Ramsey County Attorney’s Office. Moreover, Fredin’s pleading flatly negates any

damages, as he states that on January 8, 2018, St. Paul Assistant City Attorney Andrea

Miller declined to bring charges. (Id. ⁋ 28.) For all of the foregoing reasons, the Court

finds that Count 10 fails to state a claim for negligence, as a matter of law. Accordingly,

it is dismissed with prejudice. See Pet Quarters, Inc., 559 F.3d at 782.

       G. Fraud

       In Count 11, Fredin alleges a claim of fraud against Miller. (Compl., Count 11.)

He bases his claim on Miller’s alleged actions in making “false police reports” on May 14,

2018, October 24, 2019, and June 24, 2019. (Id. ⁋⁋ 92–95.)

       The elements of a claim of fraud are: “(1) a false representation by [by the

defendant] of a past or existing material fact susceptible of knowledge; (2) made with

knowledge of the falsity of the representation or made without knowing whether it was true

or false; (3) with the intention to induce [the plaintiff] to act in reliance thereon; (4) that

the representation caused [the plaintiff] to act in reliance thereon; and (5) that [the plaintiff]

suffered pecuniary damages as a result of the reliance.” Valspar Refinish, Inc. v. Gaylord’s,

                                               29
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 30 of 35



Inc., 764 N.W.2d 359, 368 (Minn. 2009) (citing Hoyt Props., Inc. v. Prod. Res. Group,

L.L.C., 736 N.W.2d 313, 318 (Minn. 2007)).

       This claim fails as a matter of law. Plaintiff has not alleged that in making these

allegedly false police reports, Miller did so in order to induce Fredin to rely upon them.

But if he had, such an allegation would be implausible. If Miller meant for anyone to rely

on her representations when making the police reports, it was the police—not the person

whom she suspected of violating the law. Nor has Fredin alleged that he actually relied on

any of these reports, or that he sustained any pecuniary damages as a result of his reliance.

This claim is dismissed with prejudice, as any attempt to replead it, under these facts, would

be futile. 8 See Pet Quarters, Inc., 559 F.3d at 782.

       H. Invasion of Privacy

       In Count 12, Fredin asserts a claim of invasion of privacy against all Defendants for

“intrusion upon seclusion,” based on his “illegal jail sentence.” (Compl., Count 12.)

Fredin contends that while serving his sentence, he “did not have any privacy.” (Id. ⁋ 100.)



8
        The Court notes that in the related Clysdale matter, it previously dismissed with
prejudice a fraud claim that Fredin had asserted against several defendants, including
Miller, Schaefer, and Middlecamp, based on the allegedly false statements they had made
to the police and other law enforcement entities that led to his arrest. Clysdale, 2018 WL
7020186, at *11, R&R adopted, 2019 WL 802048, affirmed, 794 Fed. App’x 555. It is not
clear if Fredin’s fraud allegation here, concerning Miller’s May 14, 2018 allegedly false
police report was part of the prior lawsuit. (See Clysdale, No. 18-cv-510 (SRN/HB),
Second Am. Compl. [Doc. No. 80-1] ⁋⁋ 151–53 (D. Minn. June 15, 2018)). If so, Fredin
would be precluded from raising this issue against Miller again, based on the same
allegations concerning the May 14, 2018 police report. Peschong, 917 F.3d at 658.
(applying Minnesota law on collateral estoppel, which precludes the re-litigation of a legal
or factual issue that was actually litigated in a prior proceeding and was essential to the
judgment rendered) (citation omitted).
                                             30
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 31 of 35



          The tort of invasion of privacy based on intrusion upon seclusion occurs when a

person intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

another or his private affairs or concerns, if the intrusion would be highly offensive to a

reasonable person. Lake v. Wal-Mart Stores, Inc., 582 N.W.2d 231, 233 (Minn. 1998).

          Again, Fredin’s jail sentence resulted from a criminal prosecution. Defendants had

no authority to prosecute him, see State ex rel. Wild, 257 N.W.2d at 365, and did not do so.

Rather, independent prosecutors decided to prosecute, a jury determined the facts, and a

judge presided over the proceedings. Nor was Fredin’s jail sentence “illegal.” He served

a valid sentence. When the stalking-by-mail statute was declared unconstitutional, his

conviction under that statute was vacated. That does not make his sentence “illegal” prior

to that time. In addition, Fredin remained convicted of violating the HRO, for which the

judge also sentenced him. Because these facts do not support an invasion of privacy claim

as a matter of law, Count 11 is dismissed with prejudice. See Pet Quarters, Inc., 559 F.3d

at 782.

          I.   Intentional Infliction of Emotional Distress

          In Counts 13, 14, and 15, Fredin asserts claims of intentional infliction of emotional

distress. He asserts Count 13 against all Defendants, based on his “illegal jail sentence,”

(Compl., Count 13), asserts Count 14 against Defendant Miller based on her allegedly false

police reports. (id., Count 14), and asserts Count 15 against Defendants Middlecamp,

Schaefer, and the Dorsey Defendants for the “December 14–15, 2017 and January 8

Declination of Charges in Schaefer v. Fredin.” (Id., Count 15.)



                                                31
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 32 of 35



       The elements of a claim for intentional infliction of emotional distress are “(1) the

conduct must be extreme and outrageous; (2) the conduct must be intentional or reckless;

(3) it must cause emotional distress; and (4) the distress must be severe.” Langeslag v.

KYMN Inc., 664 N.W.2d 860, 864 (Minn. 2003).

       As noted repeatedly, none of the Defendants were in a position to prosecute and jail

Fredin in State v. Fredin. See State ex rel. Wild, 257 N.W.2d at 365. Even construing

Plaintiff’s allegations of false police reports or threats of legal action as true for purposes

of these motions, the Minnesota Supreme Court has found such conduct is insufficiently

outrageous to sustain a claim for intentional infliction of emotional distress, particularly

where the defendant has no authority over the plaintiff, as is the case here. Langeslag, 664

N.W.2d at 865–67. For all of these reasons, Counts 13, 14, and 15 fail as a matter of law.

They are dismissed with prejudice. See Pet Quarters, Inc., 559 F.3d at 782.

       J. Negligent Infliction of Emotional Distress

       In Counts 16 and 17, Fredin asserts claims of negligent infliction of emotional

distress. He brings Count 16 against Defendants Middlecamp, Schaefer, and the Dorsey

Defendants, based on the “December 14–15, 2017 and January 8 Declination of Charges

in Schaefer v. Fredin.” (Compl., Count 16.) He asserts Count 17 against Defendant Miller

for her allegedly false police reports. (Id., Count 17.)

       To state a claim for the negligent infliction of emotional distress, a plaintiff must

establish the four elements of a negligence claim, as well as three additional elements: (1)

the plaintiff must be within the zone of danger of physical impact, created by the

defendant’s negligence; (2) the plaintiff must reasonably fear for his or her own safety; and

                                              32
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 33 of 35



(3) as a result, the plaintiff must suffer severe emotional distress with attendant physical

manifestations. Engler v. Ill. Farmers Ins. Co., 706 N.W.2d 764, 767 (Minn. 2005) (citing

K.A.C. v. Benson, 527 N.W.2d 553, 557 (Minn. 1995)).

       These claims fail as a matter of law, as the Court has already found that Fredin

cannot establish the elements of a negligence claim, including the requirements of a duty

of care and proximate cause. Furthermore, given the Defendants’ lack of authority to make

charging decisions, they could not have placed Fredin in a zone of physical danger, one of

the necessary elements for a claim of negligent infliction of emotional distress. See id.

Because Counts 16 and 17 fail as a matter of law, they are dismissed with prejudice. See

Pet Quarters, Inc., 559 F.3d at 782.

       K. False Arrest

       In Count 19.2, Fredin asserts a claim of false arrest against all Defendants. (Compl.,

Count 19.2.)     The “false arrest” refers to his confinement in the Ramsey County

Correctional Facility.    (Id. ⁋ 150) (“Between October 17, 2018 and June 12, 2019

Defendants intended to falsely confine Plaintiff . . . .”).

       Under Minnesota law, a claim of false arrest consists of: (1) an arrest performed by

the defendant; and (2) the unlawfulness of such an arrest. Perkins v. Cty. of St. Louis, 397

N.W.2d 405, 408 (Minn. Ct. App. 1986) (citing Lundeen v. Renteria, 224 N.W.2d 132, 135

(Minn. 1974)). An “arrest” means “taking a person into custody [so] that the person may

be held to answer for a public offense,” and includes “actually restraining a person or taking

into custody a person who submits.” Minn. Stat. § 629.30.



                                              33
     CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 34 of 35



       None of the conduct alleged here involves Defendants either arresting or taking

Plaintiff into custody. Nor does any arrest of Plaintiff, made by law enforcement

authorities, appear to have been “unlawful.” Count 19.2 fails as a matter of law and is

dismissed with prejudice. See Pet Quarters, Inc., 559 F.3d at 782.

       L. Conspiracy

       In Count 19.1, Fredin asserts a claim of civil conspiracy against all Defendants.

(Compl., Count 19.1.) He contends that the predicate torts for the conspiracy are “all

claims.” (Id.) Fredin alleges that all Defendants participated in the conspiracy, with the

aim of falsely imprisoning him. (Id. ⁋ 145.)

       To state a claim for civil conspiracy, a plaintiff must establish “that two or more

people worked together to accomplish (1) an unlawful purpose or (2) a lawful act by

unlawful means.” Robert Allen Taylor Co. v. United Credit Recovery, LLC, A15-1902,

2016 WL 5640670, at *11 (Minn. Ct. App. Oct. 3, 2016) (citing Harding v. Ohio Cas. Ins.

Co., 41 N.W.2d 818, 824 (1950)). If there are insufficient allegations of an underlying tort,

a conspiracy claim must be dismissed. Id. (citing D.A.B. v. Brown, 570 N.W.2d 168, 172

(Minn. Ct. App. 1997)).

       Because Fredin has not plausibly alleged any underlying tort, his conspiracy claim

fails as a matter of law. Count 19.1 is dismissed with prejudice. See Pet Quarters, Inc.,

559 F.3d at 782.

III. CONCLUSION

       In sum, the Court finds that all of Plaintiff’s claims fail, and any amendment would

be futile. Accordingly, the Complaint in this matter is dismissed with prejudice. Id.

                                             34
    CASE 0:19-cv-03051-SRN-HB Document 93 Filed 06/10/20 Page 35 of 35



IV. ORDER

      Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

   1. The Motion to Dismiss [Doc. No. 29] filed by Defendants Peter Mayer, David
      Green, and Dorsey and Whitney is GRANTED;

   2. The Motion for Leave to Join in Defendants’ Motion to Dismiss [Doc. No. 57] filed
      by Defendant Grace Elizabeth Miller is GRANTED;

   3. The Motion to Dismiss [Doc. No. 60] filed by Defendants Grace Elizabeth Miller,
      Catherine Schaefer, Lindsey Middlecamp, and David Middlecamp is GRANTED;
      and

   4. This action is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 10, 2020                           s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                          35
